Case 1:21-cv-07318-UA Document 2 Filed 08/31/21 Page 1 of 10

 

UNITED STATES DISTRICT Court a
‘SOUTHERN DISTRICT | OF NEW Yor« | ce

| '- Now.

 

 

 

- _ Write the full name of each pina — tg be filled out by Clerks Office)
| -against- OS COMPLAINT
| oe | : (Prisoner) |
‘pF. Svedla Kalil: dies ; £ “aplaa | Fer nde ade < va thy: 4 Jane th
- Do you want a jury trial?

Dele ihe ide Q kite pe pute iatles ~heSde ee sidatslen Yes. O1No ~

wal Iker, Ladae, ton Lalli OS Ross dbardanals, bt ..

eee oethette eb iy L Fle olledad
Write the full n name eof eac defendant. If you cannot fit the ,
_’ names of all of the defendants in the space provided, please
~ write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
-. +.) names listed atiove must be identical to those contained i in .
an eee ee S@etlOM Me nl

 

 

| NOTICE.

The public can access electronic éourt files. For privacy and security | reasons, papers filed ~

a with the court should therefore not contain: an individual's full social security number or full

po ;_ birth date; the full name of a person known to be a minor; or a complete financial account

_ number. A filing may include Only: the last four digits of a social security number; the year of
an individual's birth; a minor’s initials; and the last four digits of a financial account number.

'.. See Federal Rule of Civil Procedure. 5.2. _

 

 

 

Rev. 5/6/16.
Case 1:21-cv-07318-UA Document 2 Filed 08/31/21 Page 2 of 10

I. “LEGAL BASIS FOR CLAIM ©

State below the federal legal basis for your claim, if known. This form is designed: primatily for.
prisoners challenging the constitutionality of their. conditions of confi inement; those claims.are -
often brought under 42.U.S.C. § 1983 (against state, county, or r municipal defendants) c orina
“Bivens” action (against federal defendants). .

-¥ Violation of my! federal constitutional rights

FA other: Tide. of ADA. 4p) (): S. ¢ . /@/3) cad Schen
I PLAINTIFF INFORMATION seq. of the Rehabilitation REF oR W473, 9 eu Sg 79%

‘Each plaintiff must ‘provide the following information. Attach additional pages if necessary,

Sana | __. ; _ _Chp shan

FirstName Middle Initial oe Last Name ~

 

“State any. ‘other names (or different forms of your name) you have e ever used, including 2 any name
you have used.in previously filing a lawsuit.

O23 05 3/59R.

_ Prisoner ID # (if you have previously been in another ‘agency's custody, please specify each agency -
and the 1D number (such as your DIN or NYSID) under which you were held) ee

HH Hazen Shrek ~~ od Elo LE hes g ss 1 ZS Lied o/ |

Current Place of Detention

SLL: Jf. Hiren © a! _

Institutional Address’ ” os
East Elyhucs) wy LS fo
_ County, City . _ State . -.  2ip Code

Til, PRISONER. STATUS. an |

Indicate below whether you area prisoner or other confi ned person:

- Pretrial detainee . :

C) Civilly committed detainee _

‘C1. Immigration detainee . .
oO Convicted and sentenced prisoner

“(] Other:  .-

Nee

 

Page 2
Case 1:21-cv-07318-UA Document 2 Filed 08/31/21 Page 3 of 10

Iv. _ DEFENDANT. INFORMATION

To the best of your ability, provide the following information for each defendant. if the correct
information is not provided, it-could delay or prevent service of the complaint on the defendant,
Make sure that the defendants listed below are identical to those. listed i in the caption. Attach
additional pages as Recessary. , cS

Defendant 1: Sve Haan _ wl lmulian
First Name. = lattName = = Shield #-

| Subeu'sng Leda [ Locher ar Sik

Current Job Title (or other identifying information)

SSC Llezen Stree £

 

 

 

Current Work Address . 7 "
Eat Clyhisf Wy MTFO
County, City uo State - . ZipCode —
Defendant2: kamen i
First Name LastName ~ Shield #

Sutecne Se Parl: Cal Dx Na ar SMD.
Current Job Title (or other identifying information)

LLL, Haren Sheet

 

 

 

Current Work Address BS ,
East Elmhors fig B70
, County, City = _ State ===? Zip Code
; ra _ 7 | : - . : e ’ ,. 7 .
Defendant 3: CA inbrooia _ fer Davic ve C LL ATION
oo ‘First Name . me LastName’ Shield #'

Co Phin. of N€ CUS) de ot A. zE OC

Current Job Title:(or other identifying information)
J SOO Hate A sree!

 

 

 

“Current Work Address . oO . oe
EaS! Elaifuif -AS* S70.
County, City - Ot State A ~ . . Zip Code
Defendant 4: LMknowa Mh dle: { _ LMG prison _
oo - First Name oo Last Name - .. Shield # -

Defetly bddedea pt SeCur fy .£ kyr Cc.

Current Job Title (or other identifying information) f

—1S6b. Hai CA Sfreef

 

\

 

 

Current Work Address _ | _ 2 ; ~ ZZ
EeSh E les Sr VF. . Life
County, City _State ZipCode

Page 3
   

Case 1:21-cv-07318-UA Document 2 Filed 08/31/21 Page 4 of 10

Deleackets Poe a

al .
esd I

 

 

 

 
 

Case 1:21-cv-07318-UA Document 2 Filed 08/31/21 Page 5 of 10

 

 

sak Dy

OSs |

   
ita. pe peadelle uth a. Chel Lick . q

Case 1:21-cv-07318-UA Document 2 Filed 08/31/21 Page 6 of 10

ve | STATEMENT OF CLAIM

- Places) of occurrence: Ries aT Sand. Auacl sali Mere Lisi and - |

Rupe.

oie ad, bloc . aah, thee ids she

oe FACTS:

‘State here briefly the FACTS that support your case. 5. Describe what happened, how you were.
harmed, and how each defendant was personally involved i in the alleged wrongful actions. Attach

- additional pages as necessary.

| On Oh Lal at abou. 3 3oam Golan Smith. Hesslad te Ki Lael

Cu Me, used uli Lhasa _otebred an Mele de Jol pe
byifl Gj Chee me takes Orr ne CON NK Me (Ct kin Sen Hh af
NE<) Hen Shaye! ite. Cotth pleowsin C OSiCemn Gal Laie

ie Lah’ -f he Lisele

Cae heck. Seizing wa. with fs sho Sin C CoS oes fa,

ON bLsfal Catt Fertancer oh ALEC Lie Le a

te iwheelcheic. Lad Shicsaedl Me. ew Lh de Noth COL Ee eves

lk ois Cito Cah ion Len Dermit ae ZL 3G SN Ha bly te

dhe | vaca City Socom), ths StS in, ‘totale bron de the? 4 ne aha -
bite Ca Smid, Gave SPawed oth des OC, ZF boas
os talen te ®nbiles ee oalee! naan. Shout Lacks ch. JL Coulet

Not OSe. because of. bag igeh lide te Loalh Bal. Pore ‘bas @
Kinch Ske to. 7 to. be owe cs x. Ldcn els (h. -
i able Coithout “He ahi, te to _Lvash oll. ZT. ha dees Clas Heals

‘On hay bee, hele. Hose fac’ Shes Fallinsivg Alis LaCifend

7

— Godin ecraadex tye dey “ave Ly “Vial fo MT Lain -
bldg ‘ ard Y Socidh aaly” it Las at Lbee [ely acces he
Mor d. g. they have. GAY Mane ftom, ON@: Lis rc St iy dokhe

fc &~ Lo hors ua UL Lous bight Peck do Mic Atos |
becom Li L Han ed fo S€e. He doitor, Py Sicrass ASS; Stig

Blain Called ber. Ka imu the Called EM. “fy bay roe. Aes

Vhe pe rh pean vor den of Securi}y Wadler - Page 4 |
Case 1:21-cv-07318-UA Document 2 Filed 08/31/21 Page 7 of 10.

«lent of Clan Facls Oe

 

al ASA. L load “weddicalle rLaed (ang ae |

 

db be. Aived Chana: Oxma hoe Icha token” ‘de be.

 

sen fe RAID Late re £Z have beens hed val Las

 

ie to ve. ib OL”. re Sfand. /y Mechs cal Cataryeactes

 

 

re lule/ A (the. My Crimi Neratye 1 107! AES cng Lis , _

/dled B.0.6 / at ¥2CS: bal Le ore aodling 2

 

LOW. | cal vf ZL, Seo oO GZ Gucpeces

 

 

BI YESS ot pisebydy Ly ds GC (boCel rele Cor vnmale ¢ cake
Whe Spoke. fp LeU a “pal Hy wt fegese SL he ee

 

(24Smnbk Al Consin sell. Cet hu re rt (uass hped

 

ON ¢hel21. foc “(CaS vaS * As ee pedecal BM tues

 

CXam inils an neicadead Lad. Lau. ae node. nol caked” for &

 

Weel cha shone Ame Clarets Crom Delle Stalng

 

 

the Chace O0RS He. On Ke Z eZ Asa $ safy
by. Hye. Pe CT _z Mee aght a2 Cegacdl§ hs fig

 

Lycee! Lied On Leola bu Abb lel! ne tod

 

b petty Coonnpni SS | OF dealfh bhLircS_ hale’ Lo et

 

laste S de bogie Le Powss Asta Cervo _ Seco aie.

 

L L650 bel Cain A ot RNB aha Leere.

 

Ye disgos/ Buns. at det Nlen otis Cs LL xt,

 

G/ashs Gad ZR Calbia. Loko Lon jn sheen | |

 

bSkedl Hy Act Jud: call n AVE SA tah | Vax

 

Sakl Yat. Nedbcd Ge —Hnge dyke 6 sh

 

OOm CI les. cL Hoe pScwvewerlace LY dae ote.

 

phe Conkeory, Foc Huse. Wvakens tasary / adhd

 

 

Si
ge to dehoye! PD. er Cd iz Ss fer Snel Aree

 

 

 

active lw Con Jer iy} bpiinsd CPU
Case 1:21-cv-07318-UA Document 2 Filed 08/31/21 Page 8 of 10.

 

 

 

 

 

 

 

 

- INJURIES:

if you were injured asa a result of these actions, describe your injuries and-what medical treatment,
if any, you required and received. .

@Mertal T [run _
Steel len head. et, blonde Hove.

Avealiuence_ tel clol been Se
“hehe burl Ship. |

Asal uo tld

 

vw a - | a
‘State s briefly what money damages or other relief you want the court to order, a _
S Millon dle llacs aad Laduachve pele :
to dake. R A StS, C. OY a All Hus Was Le 4s
the Rules 's 2 Sheard aad om “Be faclaoll of
Cone cli CAN. Lei choice Alle SU Dk. An. lamedck.
a Cocke celor to. Cetpen Mey. Whee. So.

. LE CON Aaah! ale fll oe cially L tibial
Gad Shane. oe

\

 

Page 5
a

ao

6
&

SLR a he he

-PrisonAddress 9

~ Date on which | am delivering this complaint to prison authorities for mailing:

Case 1:21-cv-07318-UA Document 2 Filed 08/31/21 Page 9 of 10

Vil. PLAINTIFF'S CERTIFICATION AND WARNINGS
By signing below, I certify to the best of my knowledge, information, and belief that: (1) the

_ complaint is not being presented for an improper purpose (such as to harass, cause unnecessary

delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by anonfrivolous argument to change existing law; (3) the factual contentions have.

evidentiary support or, if specifically so identified, will likely have evidentiary support after a |

reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise

_ complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in

Talso understand that prisoners must exhaust administrative procedures before filing an action
_ in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be -

dismissed if Ihave not exhausted administrative remedies as required.

-  Tagree to provide the Clerk's Office with any changes to my addréss. I understand that my
_ failure to keep a current address on file with the Clerk's Office may result in the dismissal of my _

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to.
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

 

Dated Plaintiff's Signature

Oiliare _ . ee _ChyShaaan

 

LhetL Haren Sheet

First Name . Middle Initial == sLast Name |

East & lmdur st ALY / > me

" County, City State Zip Code

 

Page 6
 

 

Case 1:21-cv-07318-UA Document 2. Filed 08/31/21 Page 10 of 10

ood

 

 

2.290] ky yA One

FOENES Wr OoS

RSD PMSIP Umpres

{[¥D FON! [V SAPO PHVA

(D0 a 0A

 

AY

oLtl)

k N ‘psooyuj ISA
+eHs vr20 FI
ISI EAE 3.7/9
WPUHS YD eV
